Case 2:19-cv-11553-TGB-MKM ECF No. 38 filed 04/21/20         PageID.282    Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR
VELOCITY COMMERCIAL
CAPITAL LOAN TRUST 2018-2,

                          Plaintiff,                 Case No. 19-cv-11553
                   -vs-
                                                     Hon. Terrence G. Berg
THE AGENCY REALTY
EXECUTIVES, LLC, et al.,

                   Defendants.
______________________________/

              STIPULATION EXTENDING TIME
   FOR DEFENDANT UNITED STATES TO FILE RESPONSE TO
      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT,
           FOR PLAINTIFF TO FILE REPLY AND
          ADJOURNING HEARING WITHOUT DATE
      The Plaintiff and the Defendant, United States of America, by and through

their respective, undersigned counsel, having conferred and agreed to engage in

settlement negotiations to attempt to resolve their respective claims without further

litigation, and the Court being otherwise fully advised in the premises; now,

therefore:

      IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff

and Defendant that the United States shall have until July 20, 2020 to file its
Case 2:19-cv-11553-TGB-MKM ECF No. 38 filed 04/21/20           PageID.283   Page 2 of 2




Response to Plaintiff’s Motion for Summary Judgment against the United States

(ECF No. 34), and that Plaintiff shall have until July 27, 2020, to file its Reply.

      IT IS FURTHER STIPULATED AND AGREED that the hearing

scheduled for May 6, 2020, be adjourned until further notice, without date.

                ORDER GRANTING STIPULATION IN PART

      The United States shall have until June 1, 2020 to file its Response to

Plaintiff’s Motion for Summary Judgment against the United States (ECF No. 34),

and the Plaintiff shall have until June 8, 2020 to file its Reply.

      The hearing scheduled for May 6, 2020, be adjourned until further notice,

without date.

       IT IS SO ORDERED.
                                                   /s/Terrence G. Berg____________
                                                   HON. TERRENCE G. BERG
                                                   United States District Judge
 Dated: April 21, 2020


 Approved for entry:

 MATTHEW SCHNEIDER                                 ROBBINS KELLY PATTERSON &
 United States Attorney                            TUCKER
 /s/ T.N. Ziedas                                   /s/ Zachary D. Prendergast (w/consent)
 T.N. ZIEDAS (P34653)                              ZACHARY D. PRENDERGAST
 Attorney for Defendant United States              Attorney for Plaintiff
 211 W. Fort Street, Suite 2001                    7 West Seventh St., Ste. 1400
 Detroit, MI 48226                                 Cincinnati, OH 45202
 (313) 226-9573                                    (513) 721-3330
 peter.ziedas@usdoj.gov                            zpendergast@rkpt.com


                                           2
